Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered August 12, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
We find that the Sandoval ruling permitting limited questioning concerning defendant’s two prior felony convictions, each of which was relevant to credibility, was an appropriate exercise of discretion. The court properly balanced the relevant factors. Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.